DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification currently provides no support for claims 6-8.  Claims 6-8 require that a simulation module be configured to simulate performance of ‘electron beam activity’ associated with the pattern, but the specification discloses ‘simulating’ the control data only (see ‘Thus, in some embodiments the PEBL system may include a simulation module 425 (illustrated in FIG. 4B as an optional component of the PEBL system) that simulates portions of or the entire pattern generation process through invoking the oracle as needed, to determine the length of time required to write the entire pattern, e.g., including any time gaps where new output data to the drive electronics is not available.’) not the actual electron beam.  As such, the simulation module as described in the specification is actually a buffer or cache for control data and not a simulation of electron beam activity.  Beyond providing support for the language of claim 6, support for the limitation in claim 7 must be provided, which requires that for each coordinate the module ‘simulate electron beam activity associated with the received control data’.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 recites a limitation to feedback ‘indicative of status of electron beam activity’.  Claim 6 recites a similar limitation to a simulation module that can simulate ‘performance of electron beam activity’.  Claim 7 also refers to ‘electron beam activity’.  It is unclear what is meant by electron beam activity.  Electron beams can be characterized in many ways, such as intensity, energy, spatial profile, location, angle, deflection amount, speed of scanning, etc. and it is unclear which aspects are being measured or simulated and for what purpose.  A text search reports that the word activity is not used in the specification at all, and the simulation is only reported to simulate the control signals, not any aspect of the electron beam itself (see ‘Thus, in some embodiments the PEBL system may include a simulation module 425 (illustrated in FIG. 4B as an optional component of the PEBL system) that simulates portions of or the entire pattern generation process through invoking the oracle as needed, to determine the length of time required to write the entire pattern, e.g., including any time gaps where new output data to the drive electronics is not available.’).  The portion of the specification referencing feedback discloses feedback of the electron beam location being addressed (‘In this example, the pattern generator 420 may implement the oracle function (e.g., associated with a specific pattern) interfaces bidirectionally with a control system 410 to provide feedback on the current locations being addressed by the electron beam.’).  However, no means for measuring the location of the beam is disclosed, only means for measuring the location of the stage.  Even more confusingly, the claim requires that the status being feedback to the control system is ‘indicated in the control data’.  This would seem to Imply that the drive system is feeding the control system information that is in the control data, which is information that the control system itself creates.  Such a feedback loop would serve no purpose as it is simply sending back to the control system a copy of what the control system sent to it.  Therefore examiner is at a loss for how to interpret claim 4 and has not treated the claims on the merits.  Claims 6-8 will be treated to read on any electron beam parameters.
Claim 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the one or more additional fields" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Suggested correction: make claim 12 depend from claim 11.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 10,534,115 (Calafiore et al.).
Regarding claim 1, Calafiore et al. discloses a computer system comprising: a non-transitory computer readable storage device storing an oracle function associated with a pattern, wherein the oracle function is executable to receive as an input coordinates of a substrate and to provide an output including control data usable by an electron beam lithography (EBL) system at the coordinates of the substrate (‘Embodiments of the disclosure may also relate to an apparatus for performing the operations described. …Such a computer program may be stored in a non-transitory, tangible computer readable storage medium, or any type of media suitable for storing electronic instructions, which may be coupled to a computer system bus.’);
a control system having one or more hardware computer processors, the control system configured to, for each of the plurality of fields of a pattern to be produced on a substrate: for each of a plurality of coordinates of a substrate: determine coordinates of a substrate; call the oracle function using the determined coordinates of the substrate; receive, from the oracle function, control data configured to control operation of an electron beam lithography (EBL) system; transmit the control data to EBL drive electronics (fig. 8-14, and associated text);
and EBL drive electronics configured to: receive the control data; determine one or more of a current, voltage, blanking, or stage control of the electronic beam lithography based on the control data (‘The instructions are converted into code for the controller 720 to manipulate the electron source 705 and the platform 710. The controller 720 manipulates the electron source 705 by providing commands to the electron source 705 to turn on, turn off, generate more or less electrons per unit time, and/or to move the beam of electrons 725 in relation to the substrate 715.’).
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0210353 (Nishimura et al.).
Regarding claim 1, Nishimura et al. discloses a computer system comprising: a non-transitory computer readable storage device storing an oracle function associated with a pattern, wherein the oracle function is executable to receive as an input coordinates of a substrate and to provide an output including control data usable by an electron beam lithography (EBL) system at the coordinates of the substrate (fig. 1, elements 110 & 112);
a control system having one or more hardware computer processors, the control system configured to, for each of the plurality of fields of a pattern to be produced on a substrate: for each of a plurality of coordinates of a substrate: determine coordinates of a substrate; call the oracle function using the determined coordinates of the substrate; receive, from the oracle function, control data configured to control operation of an electron beam lithography (EBL) system; transmit the control data to EBL drive electronics (‘First, the deflection control circuit 130 inputs the position (X′, Y′) of the XY stage 105 measured by the laser length measurement devices 124 and 126 and calculates the deflection amount for irradiating the electron beam to the pattern-writing position (x−Δxi, y−Δyj) for each shot figure by using the position (X′, Y′) of the XY stage 105.’ P 81);
and EBL drive electronics configured to: receive the control data; determine one or more of a current, voltage, blanking, or stage control of the electronic beam lithography based on the control data (‘The pattern-writing mechanism 150 deflects the electron beam 200 on the basis of the obtained deflection amount and writes a predetermined pattern. Specifically, the following operations are performed. The deflection control circuit 130 outputs, for example, a digital signal indicating the calculated deflection amount to the deflector 208.  Then, the digital signal is analog-converted and amplified by the DAC amplifier 132 and is applied as a deflection voltage to the deflector 208.’ P 81).
Regarding claim 2, Nishimura et al. disclose the computing system of claim 1, wherein the control system is further configured to: generate fractured data representative of the pattern (‘In FIG. 2, a pattern-writing region 10 of the target object 101 is virtually divided into a plurality of strip-shaped stripe regions 20 having a strip shape, for example, in the y direction, for example, with a y-direction deflectable width of the deflector 208 or a slightly smaller width.’ P 51).
Regarding claim 3, Nishimura et al. disclose the computing system of claim 2, wherein the fractured data includes a plurality of fields of the pattern (‘In FIG. 2, a pattern-writing region 10 of the target object 101 is virtually divided into a plurality of strip-shaped stripe regions 20 having a strip shape, for example, in the y direction, for example, with a y-direction deflectable width of the deflector 208 or a slightly smaller width.’ P 51).
Regarding claim 5, Nishimura et al. disclose the computing system of claim 1, wherein the control system selects a next coordinate of the substrate in response to feedback from the drive electronics (‘First, the deflection control circuit 130 inputs the position (X′, Y′) of the XY stage 105 measured by the laser length measurement devices 124 and 126 and calculates the deflection amount for irradiating the electron beam to the pattern-writing position (x−Δxi, y−Δyj) for each shot figure by using the position (X′, Y′) of the XY stage 105.’ P 81).
Regarding claim 9, Nishimura et al. disclose a computerized method, performed by a computing system having one or more hardware computer processors and one or more non-transitory computer readable storage device storing software instructions executable by the computing system (fig. 1, elements 110 & 112) to perform the computerized method comprising:
dividing a pattern to be generated on a substrate into a plurality of fields (‘In FIG. 2, a pattern-writing region 10 of the target object 101 is virtually divided into a plurality of strip-shaped stripe regions 20 having a strip shape, for example, in the y direction, for example, with a y-direction deflectable width of the deflector 208 or a slightly smaller width.’ P 51);
for each of the plurality of fields:
determine coordinates of the substrate; evaluate an oracle function using the determined coordinates of the substrate to generate fractured data, wherein the oracle function is a user- designed function configured to provide on-the-fly control data usable by an electronic beam lithography (EBL) system (‘First, the deflection control circuit 130 inputs the position (X′, Y′) of the XY stage 105 measured by the laser length measurement devices 124 and 126 and calculates the deflection amount for irradiating the electron beam to the pattern-writing position (x−Δxi, y−Δyj) for each shot figure by using the position (X′, Y′) of the XY stage 105.’ P 81);
based at least on the fractured data, generate control data configured to control operation of an electronic beam lithography (EBL) system, the control data indicative of one or more of a current, a voltage, a blanking, or a stage control of the EBL at the current field; and transmit the control data to the EBL system (‘The pattern-writing mechanism 150 deflects the electron beam 200 on the basis of the obtained deflection amount and writes a predetermined pattern. Specifically, the following operations are performed. The deflection control circuit 130 outputs, for example, a digital signal indicating the calculated deflection amount to the deflector 208.  Then, the digital signal is analog-converted and amplified by the DAC amplifier 132 and is applied as a deflection voltage to the deflector 208.’ P 81).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calafiore et al. as applied to claim 1 above.
Regarding claim 2, Calafiore et al. discloses the claimed invention except for the control system being further configured to: generate fractured data representative of the pattern.  However, fracturing data representative of a pattern into writing fields is known in the art, and Calafiore et al. discloses that in some embodiments patterns are written in stripes and stitched together (‘A full area can be obtained by stitching stripes of patterns.’).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify Calafiore et al. to fracture the data representative of the pattern into writing fields so that each stripe could be written separately.
Regarding claim 3, Calafiore et al. discloses the computing system of claim 2, wherein the fractured data includes a plurality of fields of the pattern (see analysis for claim 2).
Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calafiore et al. as applied to claim 1 above, and further in view of US 2018/0090299 (Nakayamada).
Regarding claim 6, Calafiore et al. disclose the claimed invention except for a simulation module configured to generate simulated control data to simulate performance of electron beam activity associated with the pattern.  However, Nakayamada et al. discloses a computer system for controlling a electron beam lithography system that includes a simulation module configured to generate simulated control data to simulate performance of electron beam activity associated with a pattern (fig. 1, 9, & 14, elements 32-35).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify Calafiore et al. to include the simulation module of Nakayamada et al. so that the data could be corrected for effects like fogging and charge proximity as in Nakayamada.
Regarding claim 7, Calafiore et al. disclose the computing system of claim 6, wherein the simulation module is configured to: for each of a plurality of coordinates of the substrate: determine coordinates of the substrate; call the oracle function using the determined coordinates of the substrate; receive, from the oracle function, control data configured to control operation of an electron beam lithography (EBL) system (necessary to provide the input for Nakayamada, the oracle control data would take the place of the layout data in the process); and simulate electron beam activity associated with the received control data (Nakayamada et al., fig. 5, steps S100-S109).
Regarding claim 8, Calafiore et al. disclose the computing system of claim 7, wherein the simulation module is further configured to provide simulation feedback to the control system (Nakayamada, fig. 5, steps S110-S112).
Claim(s) 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. as applied to claim 9 above.
Regarding claims 10 and 13, these require that the control data for each field be generated either sequentially (claim 10) or concurrently (claim 13).  Both options are common in the art and it would have been obvious to a person having ordinary skill in the art at the time the application was filed to choose the more optimal for the method, with the sequential version resulting in lower storage loads as only the data for the next field is stored, and the concurrent version results in lower computational demand as on the fly corrections are simpler when the uncorrected control data is already known.
Regarding claim 11, Nishimura et al. disclose the computerized method of claim 9, wherein the control data is temporarily cached (‘The stage position XL in the case of writing each shot figure may be planned in advance by the pattern-writing control unit 64. The corrected shot data is stored in the storage device 142.’).  Nishimura et al. does not disclose that the data is cached until control data for one or more additional fields is generated.  However, the use of caches or buffers to hold data while more data is being generated is common in the art, and it would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify Nishimura et al. to cache control data for some fields while generating others to provide for a data buffer so that the process can run continuously even if the pace of control data generation is slower than the control itself.
Regarding claim 12, it would have been obvious to cache more fields when the field data is less complex because less complex patterns require less data and less time to complete, therefore more fields would be needed to be cached in order to prevent time gaps between the generation of control data and the execution.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782. The examiner can normally be reached 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2881